NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 21 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 21-30196

                Plaintiff-Appellee,             D.C. No. 4:14-cr-00028-RRB-1

 v.

KALEB L. BASEY,                                 MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Alaska
                   Ralph R. Beistline, District Judge, Presiding

                             Submitted July 12, 2022**

Before:      SCHROEDER, R. NELSON, and VANDYKE, Circuit Judges.

      Kaleb L. Basey appeals pro se from the district court’s orders granting his

motion for return of property under Federal Rule of Criminal Procedure 41(g) and

denying reconsideration. We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Basey’s
request for oral argument is denied.
      As an initial matter, we reject Basey’s assertions that the district court’s

order granting relief was an injunction or “coerced settlement.” The record reflects

that the district court properly granted Basey’s motion for return of property after

the government filed a notice of non-opposition conceding that it had no legitimate

reason to retain the property at issue. See United States v. Martinson, 809 F.2d

1364, 1369-70 (9th Cir. 1987) (“A district court has both the jurisdiction and the

duty to return the contested property once the government’s need for it has ended.”

(internal quotation marks omitted)). Moreover, the court did not abuse its

discretion in denying Basey’s motions for reconsideration after ordering the

government to return Basey’s items and delete copies in its possession. See United

States v. Tapia-Marquez, 361 F.3d 535, 537 (9th Cir. 2004) (stating standard of

review). Contrary to Basey’s contentions, the district court was not required to

treat the government’s notice of non-opposition as a motion to dismiss, and neither

the district court nor this court need reach Basey’s claim that the property at issue

was illegally seized. See Martinson, 809 F.2d at 1369 (“[W]hen the property in

question is no longer needed for evidentiary purposes . . . the legality of the search

and seizure is no longer an issue.”). Finally, no hearing on the motion was

required. See Fed. R. Crim. P. 41(g).

      In light of this disposition, we do not reach the government’s remaining

arguments.


                                          2                                     21-30196
        We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

        Basey’s motion for reassignment to a different district judge is denied as

moot.

        AFFIRMED.




                                           3                                   21-30196